Citation Nr: 1531443	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

These matters come before the Board of Veterans'Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to certain herbicide agents.  38 C.F.R. § 3.307(a)(6).  Specified diseases associated with exposure to such herbicides may be presumed to have been incurred in or aggravated by service.  In relevant part, these diseases include ischemic heart disease.  38 C.F.R. § 3.309(e).

VA established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Consideration of herbicide exposure on a presumptive basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  

The Veteran's service medical treatment records show that the Veteran was seen for medical treatment at the U-Tapao Air Force Base during his period of active service.  His period of active service fell within the dates of the Vietnam Era.  He claims that he was exposed to herbicides during his work as an aircraft mechanic on the flight line.  The Veteran's DD Form 214 shows that his MOS was aircraft maintenance specialist.  The Veteran presented a map of the U-Tapao Air Force Base, stating that the perimeters of the base were close to the flight line.  He also submitted a photograph and an article from a newspaper that indicated that the perimeter was a 1/2 kilometer distance from the flight line.  However, the Board finds that the evidence is not sufficient to warrant a grant of service connection at this time.  Further development is required.  

In this case, the AOJ obtained the Veteran's service medical treatment records. There was no request for the Veteran's service personnel records.  As noted above, if a veteran  otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  The May 2010 Compensation and Pension Service Bulletin stated that the AOJ should review service personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the base where the veteran served.  As the service personnel records may contain information relevant to the Veteran's duties as an aircraft mechanic and any performance evaluations, a request for the records must be made.

In addition, the Veteran filed a claim for service connection for hypertension.  In the July 2012 rating decision, the AOJ denied entitlement to service connection for hypertension.  In a timely notice of disagreement received by VA in July 2013, the Veteran stated that he wished to file a notice of disagreement per the VA rating decision dated July 2012.  He did not specify the issues he wished to appeal, but stated that he was exposed to Agent Orange.  In a September 2013 VA notice letter, the Veteran was advised that the AOJ was treating the July 2013 notice of disagreement as a disagreement with the denial of entitlement to service connection for ischemic heart disease and the Veteran must specify whether he was appealing the issue of entitlement to service connection for hypertension.  The Veteran did not respond and the November 2013 Statement of the Case did not list the issue of entitlement to service connection for hypertension as an issue on appeal.  However, as the Veteran's notice of disagreement received in July 2013 expressed a general disagreement with the July 2012 rating decision, the Board will find that the notice of disagreement also refers to the denial of entitlement to service connection for hypertension.  The Veteran was not issued a corresponding Statement of the Case for the issue.  As a timely notice of disagreement has been received, the Board is required to remand the issue for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the July 2012 rating decision denial of entitlement to service connection for hypertension.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Request that the Veteran submit any additional evidence regarding his service activities on or near the air base perimeter, to include, but not limited to statements from other servicemen.  

3.  Request the Veteran's complete service personnel records.  

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




